Citation Nr: 0508409	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  78-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee medial meniscal injury, claimed as secondary to 
service-connected residuals of a puncture wound to the right 
knee.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a puncture wound to the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a wound of the left hand.  

4.  Entitlement to a temporary total evaluation for 
convalescent purposes, pursuant to 38 C.F.R. § 4.30.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a February 1978, December 1980, 
and October 2001 rating decisions.  

In the February 1978 rating decision, the RO granted service-
connection and assigned an initial noncompensable rating for 
residuals of a wound of the left hand, effective November 21, 
1977.  In addition, the RO denied the veteran's claim for 
service connection for a psychiatric disorder, and also 
denied an increased (compensable) rating for residuals of a 
puncture wound to the right knee.  In May 1978, the veteran 
filed a notice of disagreement (NOD) with the denial of his 
claims for service connection, as well as with the initial 
disability rating assigned for residuals of a wound of the 
left hand.  The RO issued a statement of the case (SOC) in 
June 1978, and the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later in 
June 1978.  

In December 1978, the veteran testified during a hearing 
before members of the Board (Veterans Law Judges) in 
Washington, D.C.; a transcript of that hearing is of record.  

In a February 1979 decision, the Board remanded the veteran's 
claims on appeal to the RO for additional development.  

In a May 1980 rating decision, the RO increased the veteran's 
disability rating for residuals of a wound of the left hand 
from noncompensable to 10 percent, effective November 21, 
1977, the date of claim.  

In April 1982, the RO granted service connection and assigned 
an initial 50 percent disability rating for post-traumatic 
stress disorder (PTSD), effective November 21, 1977.  Given 
the full grant of benefit sought on appeal on that issue, the 
claim for service connection for a psychiatric disorder, 
diagnosed as PTSD, is no longer in appellate status.  

In an October 2001 rating decision, the RO denied the 
veteran's claim for service connection for residuals of a 
right knee medial meniscal injury, as secondary to service-
connected residuals of a puncture wound to the right knee; as 
well as denied a temporary total evaluation for convalescent 
purposes pursuant to 38 C.F.R. § 4.30.  The veteran filed an 
NOD in May 2002, and the RO issued an SSOC in August 2003.  
An SOC pertaining to these claims has yet to be issued.  

Following completion of the development requested by the 
Board in February 1979, the RO continued to deny the 
veteran's claim for an increased (compensable) rating for 
residuals of a puncture wound of the right knee (as reflected 
in August 2003, as well as June and September 2004 
supplemental SOCs (SSOCs)).  [Parenthetically, the Board 
notes that an SSOC with respect to the veteran's claim for an 
initial rating in excess of 10 percent for residuals of a 
wound of the left hand has not been issued.]. 

In February 2005, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2004).  Also in 
February 2005, the veteran was notified by letter that the 
Veterans Law Judges who conducted his Board hearing in 
December 1978 were no longer employed by the Board, and that 
the veteran had a right to another hearing.  See 38 C.F.R. 
§ 20.707 (2004).  The letter clearly stated that the veteran 
had 30 days in which to notify the Board whether he desired 
another hearing.  The veteran failed to respond within the 
prescribed 30-day period.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
residuals of a wound of a left hand, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claims for a compensable 
rating for residuals of a puncture wound to the right knee 
and for an initial rating in excess of 10 percent for 
residuals of a wound of the left hand, as well as the claims 
for service connection residuals of a right knee medial 
meniscal injury secondary to service-connected residuals of a 
puncture wound to the right knee, and for temporary total 
evaluation for convalescent purposes, pursuant to 38 C.F.R. § 
4.30 (for which the veteran has filed the first of two 
actions needed to perfect an appeal as to those issues) are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision.  

Initially, the Board notes that the claims file does not 
reflect any correspondence from the RO specifically 
addressing the Veterans Claims Assistance Act of 2000 (VCAA) 
notice and duty to assist provisions, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom, as well as the duty to identify the 
evidence and information necessary to substantiate the 
veteran's claim on appeal for an initial rating in excess of 
10 percent for residuals of a wound of the left hand.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Prinicipi, 16 Vet. App. 183,187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Hence, a remand for compliance with the VCAA's notice 
requirements is warranted.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
notice letter should also request that the veteran submit all 
medical evidence pertinent to his claim on appeal for an 
initial rating in excess of 10 percent for residuals of a 
wound of the left hand that is in his possession.  If the 
veteran responds, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

With respect to the veteran's claim for a compensable rating 
for residuals of a puncture wound to the right knee, the 
Board finds that further evidentiary development is 
necessary.  

In this respect, the veteran's residuals of a puncture wound 
to the right knee is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, for residual scar.  The veteran's 
service medical records reflect that he was struck with a 
nail above the right patella.  Evaluation at that time 
revealed a small puncture wound above the right patella.  In 
1999, the veteran suffered an injury to his right knee, 
unrelated to his service-connected puncture wound of the 
right knee.  In August 2000, the veteran underwent 
arthroscopy of his right knee for a partial medial 
menisectomy, with additional right knee arthroscopic surgery 
in April 2001.  

The Board notes that a February 2001 report of VA examination 
reflects that the veteran was still suffering from residuals 
of the 1999 injury and could not run, jog, or walk fast.  A 
March 2004 report of VA examination reflects an examiner's 
impression of metal shrapnel injury to the right knee joint 
causing some weakness of the quadriceps muscle.  In April 
2004, a subsequent report of examination by the March 2004 
examiner, reflects that the veteran incurred an injury to his 
right quadriceps muscle and not to the right knee region.  
The examiner's impression was injury to the right quadriceps 
muscle causing some weakness in the quadriceps muscles.  

The Board notes that it appears that the April 2004 VA 
examiner has identified right quadriceps muscle weakness as a 
residual of the veteran's service-connected puncture wound to 
the right knee.  However, it is not clear whether the 
examiner is cognizant of the veteran's post-service right 
knee injury and associated surgical history.  In this 
respect, there is no mention of the post-service right knee 
injury in either the March or April 2004 examination reports.  
Because it appears that the examiner may have based his 
diagnosis and opinion on an incomplete medical history, the 
Board believes clarification of the April 2004 VA examiner's 
opinion is necessary.  

Therefore, the Board finds that the claims file should be 
returned to the April 2004 VA examiner for a supplemental 
opinion regarding the veteran's claim for a compensable 
rating for residuals of a puncture wound to the right knee 
based upon a comprehensive review of the evidence (to 
particularly include any evidence added to record) that 
provides a complete rationale for any conclusion reached.  In 
this regard, the examiner should offer an opinion as to 
whether the veteran's right quadriceps muscle weakness is 
related to his service-connected puncture wound of the right 
knee or to his nonservice-connected right knee injury in 
1999.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Given the 
veteran's nonservice-connected right knee disability, the 
examiner should also indicate whether it is possible to 
distinguish impairment from the service-connected puncture 
wound to the right knee as compared to any impairment or 
residual from the nonservice-connected right knee disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998)(holding that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition).  The RO should arrange for the veteran to undergo 
an additional orthopedic examination only if the April 2004 
examiner is unavailable and/or such examination is needed to 
answer the questions posed.

If an additional orthopedic examination is deemed necessary, 
the veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, without good cause, will result 
in a denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.  

The Board also points out that, to ensure that all due 
process requirements are met, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to his claim for a compensable rating for 
residuals of a puncture wound to the right knee.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also request that the veteran 
provide all pertinent evidence in his possession (not 
previously requested).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further examination with respect to his claim for residuals 
of a wound of the left hand, if appropriate) prior to 
adjudicating the claims on appeal.  The Board notes that the 
SSOC that explains the bases for the RO's determinations, 
should (particularly with respect to the veteran's claim for 
an initial rating in excess of 10 percent for residuals of a 
wound of the left hand) include consideration of all 
pertinent evidence of record since the June 1978 SOC (see 
38 C.F.R. §§ 19.31, 19.37 (2004)).  The SSOC should also 
include citation to pertinent legal authority-i.e., the 
current version of 38 C.F.R. § 3.102-not cited to in either 
the SOC or SSOCs issued in this case. 

As a final point, the Board notes (as indicated above), that, 
in response to the veteran's May 2002 NOD with respect to the 
denial of his October 2001 claim for service connection for 
residuals of a right knee medial meniscal injury, as 
secondary to service-connected residuals of a puncture wound 
to the right knee; for a temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30, and for a 
compensable rating for residuals of a puncture wound of to 
the right knee (at that time in appellate status), the RO 
issued to the veteran an SSOC in August 2003.  The veteran 
has not filed a substantive appeal in response to the August 
2003 SSOC.  Notably, VA regulations provide that in no case 
will an SSOC be used to announce decisions by the agency of 
original jurisdiction on issues not previously addressed in 
an SOC, or to respond to a notice of disagreement on newly 
appealed issues that were not addressed in the SOC.  See 38 
C.F.R. § 19.31(a) (2004) (in effect at the time of the August 
2003 SSOC).  

In this case, the Board is aware that the RO's August 2003 
SSOC provided a summary of the evidence and applicable laws 
and regulations, as well as the reasons for the RO's 
determinations with regard to the veteran's claims for 
service connection for residuals of a right knee medial 
meniscal injury, as secondary to service-connected residuals 
of a puncture wound to the right knee; and a temporary total 
evaluation for convalescent purposes pursuant to 38 C.F.R. § 
4.30.  As such, it functioned in essence as would an SOC.  
See 38 C.F.R. §§ 19.29, 19.30 (2004).  At the same time, the 
Board is aware that the purpose of the rule encompassed in 
38 C.F.R. § 19.31(a) was to help eliminate confusion on the 
part of appellants as to whether they must respond to an 
SSOC.  Therefore, regretfully, the Board finds corrective 
action is needed to cure this procedural defect.  

Consequently, on remand, the RO should issue an SOC on the 
claims for service connection residuals of a right knee 
medial meniscal injury, as secondary to service-connected 
residuals of a puncture wound to the right knee, as well as 
for a temporary total evaluation for convalescent purposes 
pursuant to 38 C.F.R. § 4.30, then afford the veteran and his 
representative the appropriate opportunity to perfect an 
appeal as those issues.  The Board emphasizes that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2004).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the denial of his claims for service 
connection for residuals of a right knee 
medial meniscal injury, as secondary to 
service-connected residuals of a puncture 
wound to the right knee; and a temporary 
total evaluation for convalescent 
purposes pursuant to 38 C.F.R. § 4.30.  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9, and afford them the applicable 
time period for perfecting an appeal as 
to these pertinent issues.  The veteran 
and his representative are hereby 
reminded that appellate consideration of 
these claims may be obtained only if a 
timely appeal is perfected.  

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby with 
respect to the claim for an initial 
rating in excess of 10 percent for 
residuals of a wound of the left hand.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any identified medical records.  
The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  The RO should also send to the 
veteran and his representative a letter 
(or, incorporate into the letter 
identified in paragraph 2, above) 
requesting that the veteran provide 
sufficient information, and if necessary, 
signed authorization to enable it to 
obtain any additional evidence not 
currently of record that pertains to the 
veteran's claim for an increased 
(compensable) rating for residuals of a 
puncture wound to the right knee.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
with respect to the claim, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

4.  If the veteran responds to any 
letter(s) referred to in paragraph 2 
and/or 3, above, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
forward the veteran's claims file to the 
VA examiner who evaluated the veteran's 
right knee in April 2004.  That physician 
should review the veteran's claims file 
(with particular attention given to his 
examination reports, and the evidence 
since added to the record) and, should 
provide a supplemental opinion as to 
whether it is at least as likely as not 
(i.e. there is at least a 50 percent 
probability) that the right quadriceps 
muscle weakness is a residual of the 
veteran's service-connected puncture 
wound to the right knee as compared to a 
residual of the nonservice-connected 
right knee injury suffered in 1999.  

To the extent possible, the examiner 
should also distinguish any other 
symptoms and effects of the service-
connected puncture wound to the right 
knee under consideration from those 
associated with the nonservice-connected 
right knee injury.  If it is not 
medically possible to do so, the examiner 
should clearly so state.  

The examiner must provide the complete 
rationale for all conclusions reached in 
a printed (typewritten) report.  

The RO should arrange for the veteran to 
undergo examination only if the April 
2004 VA examiner is unavailable and/or 
such examination is needed to answer the 
question posed above.  

6.  If the veteran fails to report for 
any examination scheduled in connection 
with the claim for a higher rating for 
residuals of a puncture wound to the 
right knee, the RO should obtain and 
associate with the claims file (a) 
copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for an 
initial rating in excess of 10 percent 
for residuals of a wound of the left 
hand, as well as for an increased 
(compensable) rating for residuals of a 
puncture wound to the right knee, in 
light of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to any examination scheduled in 
connection with the claim for a higher 
rating for residuals of a puncture wound 
of the right knee, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), 
as appropriate.

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to additional legal authority considered 
(to include, 38 C.F.R. § 3.102 and all 
applicable rating criteria) as well as 
clear reasons and bases for all 
determinations (to include with respect 
to the claim for an initial rating in 
excess of 10 percent for residuals of a 
wound to the left hand, consideration of 
all pertinent evidence associated with 
the claims file since the June 1978 SOC).  
Thereafter, the veteran and his 
representative should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




